                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                        7/6/2020
Case No.     2:20-cv-11155-SVW-GJS                                          Date

             Bruce Treuhaft v. Mercedes-Benz USA, LLC
Title




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         N/A                                                      N/A
 Proceedings:            ORDER GRANTING DEFENDANT’S MOTION TO DISMISS IN PART,
                         AND DENYING IN PART WITH LEAVE TO AMEND [21]

 I.     Introduction

       Plaintiff Bruce Treuhaft leased a 2013 Mercedes-Benz GLK250 on August 3, 2013 from
Defendant MB USA, LLC. First Amended Complaint (“FAC”), Dkt. 19 ¶ 8. He purchased the
vehicle on December 14, 2015. Id. ¶ 9.

       Several years and tens of thousands of miles later, Plaintiff alleges that he began
experiencing numerous problems with the vehicle. Between January 30, 2018 and January 27,
2020, Plaintiff brought his vehicle in for repair eight times. Id. ¶¶ 72-79. The issues with his
vehicle included air hose problems, engine and oil leaks, diesel particulate filter problems, and
problems with the diesel emissions system. Id.

        Although the FAC does not clearly explain the relationship between these two sets of
allegations, the FAC also alleges his vehicle contains a so-called “defeat device” which conceals
the true extent of its diesel emissions. Id. ¶¶ 45-64. In particular, the FAC alleges that his
vehicle’s BlueTEC Clean Diesel system does not effectively mitigate emissions when ambient
temperatures drop below 50 degrees Fahrenheit. Id. ¶ 45. Defendant’s marketing campaign
described its diesel vehicles as “significantly reduc[ing] greenhouse gases and smog-forming
pollutants” and as the world’s cleanest diesel vehicles. Id. ¶¶ 36-37.




                                                                                                   :
                                                           Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                      Page 1 of 10
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                    7/6/2020
Case No.       2:20-cv-11155-SVW-GJS                                        Date

               Bruce Treuhaft v. Mercedes-Benz USA, LLC
Title



       Plaintiff alleges he relied on the following representations in leasing and purchasing his
vehicle are as follows:

               The vehicle had a “clean diesel” engine. Id. ¶ 65.
               Defendant “has been breaking new ground to help preserve the earth for future
                generations.” Id.
               “BlueTec clean-diesel engine combines two best-in-class benefits: the smooth,
                powerful response of 369 lb-ft of torque, and highway fuel-efficiency of up to 33
                mpg.” Id.
               “[E]very GLK offers certified ultralow emissions, even in the most stringent of
                the 50 states.” Id.
               A salesperson told Plaintiff that the vehicle had a “low-emission clean diesel
                engine” and “would be a safe and reliable choice.” Id. ¶¶ 65-70.

      Plaintiff brings claims for breach of express warranty and implied warranty under the
Song-Beverly Consumer Warranty Act as well as a claim for fraudulent inducement. Id.

       Before the Court are (1) Plaintiff’s motion to remand the case to state court; and (2)
Defendant’s motion to dismiss under Rule 12(b)(6). For the reasons explained below, the
motion to remand is DENIED and the motion to dismiss is GRANTED IN PART and DENIED
IN PART with leave to amend.

 II.    Motion to Remand

        a. Legal Standard

        Federal courts are courts of limited jurisdiction and have subject matter jurisdiction only where
authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375,
377 (1994). A suit filed in state court may be removed to federal court if the federal court would have
had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly construed
against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the party
invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004)




                                                                                               :
                                                           Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                   Page 2 of 10
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      7/6/2020
Case No.     2:20-cv-11155-SVW-GJS                                            Date

             Bruce Treuhaft v. Mercedes-Benz USA, LLC
Title



(citation omitted). “Federal jurisdiction must be rejected if there is any doubt as to the right of removal
in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        If a plaintiff contests the amount in controversy alleged in the notice of removal, the defendant
must put forth evidence establishing the amount in controversy. See Dart Cherokee Basin Operating
Co., LLC v. Owens, 574 U.S. 81, 87-89 (2014). When challenged, “the removing defendant bears the
burden of establishing, by a preponderance of the evidence, that the amount in controversy exceeds the
jurisdictional threshold.” Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 793 (9th Cir. 2018)
(citations and quotation marks omitted). However, a plaintiff opposing removal does not raise a factual
attack by simply demanding evidence from the removing defendant; instead, a challenge to removal
jurisdiction is only raised when the plaintiff “challenge[s] the rationality, or the factual basis, of [the
removing defendant’s] assertions.” Salter v. Quality Carriers, Inc., 974 F.3d 959, 964 (9th Cir. 2020).

        b. Application

        Plaintiff argues that this Court lacks diversity jurisdiction over this action because Defendant
failed to establish that the amount in controversy exceeds $75,000. The Court disagrees.

         Plaintiff argues that the amount in controversy alleged in Defendant’s notice of removal failed to
account for a “mileage offset,” which would reduce the restitution recoverable under the Song-Beverly
Act by the loss in vehicle value attributable to Plaintiff’s use. See Cal. Civ. Code § 1793.2(d)(2). To
calculate that reduction, “the ‘actual price’ paid or payable by the buyer for the Vehicle is multiplied by
‘a fraction having as its denominator 120,000 and having as its numerator the number of miles traveled
... prior to the time the buyer first delivered the vehicle ... for correction.’” Brooks v. Ford Motor Co.,
2020 WL 2731830, at *3 (C.D. Cal. 2020) (quoting Cal. Civ. Code § 1793.2(d)(2)(C)).

        The FAC alleges that the vehicle had 49,110 miles on it when he first presented it for repair.
FAC ¶ 72. Defendant provided documentary evidence indicating that the vehicle had 47 miles on the
odometer when Plaintiff took possession of the vehicle. See Dkt. 29, at 13. The FAC also alleges that
Plaintiff paid a total of $43,057.44. FAC ¶¶ 8-9. Conducting the calculation explained above, a
reduction of $17,604.39 is warranted. The amount in controversy as to Plaintiff’s claim for restitution
is therefore $25,453.05.




                                                                                                 :
                                                            Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                    Page 3 of 10
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
                                                                                         7/6/2020
Case No.      2:20-cv-11155-SVW-GJS                                              Date

              Bruce Treuhaft v. Mercedes-Benz USA, LLC
Title




        Adding that to additional amounts implicated by the FAC, the amount in controversy easily
clears $75,000.

        The FAC seeks a civil penalty of twice Plaintiff’s actual damages. FAC at 34. The amount in
controversy encompasses the “maximum recovery the plaintiff could reasonably recover.” Arias v.
Residence Inn by Marriott, 936 F.3d 920, 927 (9th Cir. 2019) (citation omitted). The maximum
recoverable civil penalty is therefore $50,906.01. See Brooks, 2020 WL 2731830, at *2 (considering
civil penalties in amount in controversy calculation on motion to remand even though defendant did not
offer evidence of willful failure to comply with the Song-Beverly Act).

        The amount in controversy also encompasses the award of attorney’s fees sought in the
complaint. “The Ninth Circuit has made clear that ‘Section 1332(a)’s amount-in-controversy
requirement excludes only “interests and costs” and therefore includes attorneys’ fees.’” Id. at *3
(quoting Guglielmino v. McKee Foods Corp., 506 F.3d 696,700 (9th Cir. 2007)); see also Fritsch, 899
F.3d at 794 (“[A] court must include future attorneys’ fees recoverable by statute or contract when
assessing whether the amount-in-controversy requirement is met.”). Relying on evidence from
Plaintiff’s counsel’s fee applications submitted in similar litigation, and excluding the top three awards,
Defendant calculated an average fee request from Plaintiff’s counsel of $72,624.36. Dkt. 29, at 15-16.
Plaintiff’s reply offers no evidence of its own to suggest that this litigation is likely to result in a smaller
fee award. Dkt. 31, at 8-9.

      Taking these three categories alone, the amount in controversy in this case easily exceeds the
$75,000 threshold. Accordingly, Plaintiff’s motion to remand is DENIED.

 III.    Motion to Dismiss

         a. Legal Standard

       A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of the claims stated in
the complaint. See Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, the plaintiff’s complaint
“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its




                                                                                                    :
                                                               Initials of Preparer
                                                                                        PMC

                                            CIVIL MINUTES - GENERAL                                     Page 4 of 10
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
                                                                                    7/6/2020
Case No.     2:20-cv-11155-SVW-GJS                                          Date

             Bruce Treuhaft v. Mercedes-Benz USA, LLC
Title



face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,
556 U.S. at 678. A complaint that offers mere “labels and conclusions” or “a formulaic recitation of the
elements of a cause of action will not do.” Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969
(9th Cir. 2009) (citing Iqbal, 556 U.S. at 678).

       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all factual allegations in the
complaint and draw all reasonable inferences in favor of the nonmoving party.” Retail Prop. Trust v.
United Bhd. of Carpenters & Joiners of Am., 768 F.3d 938, 945 (9th Cir. 2014). Thus, “[w]hile legal
conclusions can provide the complaint’s framework, they must be supported by factual allegations.
When there are well-pleaded factual allegations, a court should assume their veracity and then determine
whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

        b. Application

                i. Breach of Express Warranty

        “A plaintiff pursuing an action under the [Song-Beverly] Act has the burden to prove that (1) the
vehicle had a nonconformity covered by the express warranty that substantially impaired the use, value
or safety of the vehicle (the nonconformity element); (2) the vehicle was presented to an authorized
representative of the manufacturer of the vehicle for repair (the presentation element); and (3) the
manufacturer or his representative did not repair the nonconformity after a reasonable number of repair
attempts (the failure to repair element).” Oregel v. American Isuzu Motors, Inc., 90 Cal. App. 4th 1094,
1101 (2001) (citing Cal. Civ. Code § 1793.2 and Ibrahim v. Ford Motor Co., 214 Cal. App. 3d 878, 886-
887 (2001)). To constitute a “reasonable number of repair attempts,” a plaintiff must present the
vehicle to the manufacturer or seller more than once, complaining of the same defect each time. See
Robertson v. Fleetwood Travel Trailers of California, Inc., 144 Cal. App. 4th 785, 799 (2006) (“[A]t a
minimum there must be more than one opportunity to fix the noncomformity.” (citation omitted));
Brownfield v. Jaguar Land Rover N. Am., LLC, 584 F. App’x 874 (9th Cir. 2014) (approving jury
instruction that under Song-Beverly Act a plaintiff “must show that she brought the car in to [Defendant]
for the repair of [a] particular problem on more than one occasion”); see also Silvio v. Ford Motor Co.,




                                                                                               :
                                                           Initials of Preparer
                                                                                   PMC

                                         CIVIL MINUTES - GENERAL                                   Page 5 of 10
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL
                                                                                                      7/6/2020
    Case No.    2:20-cv-11155-SVW-GJS                                                        Date

                Bruce Treuhaft v. Mercedes-Benz USA, LLC
    Title



109 Cal. App. 4th 1205, 1208 (2003) (“The statute does not require the manufacturer to make restitution
or replace a vehicle if it has had only one opportunity to repair the vehicle.”).1

        Here, Plaintiff fails to allege that he made a “reasonable number of repair attempts” before filing
suit under Cal. Civil Code § 1793.2(d)(1). The FAC describes eight different repairs. FAC ¶¶ 72-79.
However, the FAC does not allege that Plaintiff gave Defendant an opportunity to repair the same issue
on multiple occasions.2

      Accordingly, Plaintiff fails to plead a cause of action for breach of express warranty under the
Song-Beverly Act.3

                   ii. Breach of Implied Warranty

       To state a claim for breach of implied warranty of merchantability under the Song–Beverly Act,
the implied warranty of merchantability “requires only that a vehicle be reasonably suited for ordinary
use.” Keegan v. Am. Honda Motor Co., 838 F.Supp.2d 929, 945 (C.D. Cal. 2012). “[A] plaintiff
claiming breach of an implied warranty of merchantability must show that the product ‘did not possess
even the most basic degree of fitness for ordinary use.’” Id. (quoting Mocek v. Alfa Leisure, Inc., 114
Cal. App. 4th 402, 406 (2003)). “There is no breach of any implied warranties” where a vehicle is

1
  While there is some authority that a breach of express warranty may be based on “related defects,” see, e.g., Aleman v.
Volvo Cars of N. Am., LLC, 2020 WL 4742814, at *7 (C.D. Cal. 2020), no allegation in the FAC gives rise to a plausible
inference that Plaintiff’s repair attempts were for related defects.
2
  Plaintiff did twice have an issue with the diesel particulate filter, but a second visit for that issue was only required due to
the unavailability of a part. This does not constitute more than one opportunity to repair the issue. See McGee v. Mercedes-
Benz USA, LLC, 2020 WL 1530921, at *5 (S.D. Cal. 2020) (no failure to repair claim where parts remained unavailable).
3
  The Court declines at this stage to resolve Defendant’s argument that Plaintiff fails to allege that the vehicle was presented
within the warranty period. The parties appear to dispute whether the defects at issue here fall within the vehicle’s basic
four-year warranty or whether they fall within the longer seven- or eight-year emissions warranty periods. Dkt. 24, at 5-6.
The issue has not been adequately developed in the briefing on the instant motion. However, the Court notes its skepticism
that Plaintiff can take advantage of the longer warranty period without in some way alleging that the defects concern
emissions control or performance.




                                                                                                                   :
                                                                        Initials of Preparer
                                                                                                    PMC

                                                   CIVIL MINUTES - GENERAL                                             Page 6 of 10
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                             CIVIL MINUTES - GENERAL
                                                                                                          7/6/2020
    Case No.     2:20-cv-11155-SVW-GJS                                                          Date

                 Bruce Treuhaft v. Mercedes-Benz USA, LLC
    Title



“roadworthy in its present condition without any repairs.” Elsayed v. Maserati N. Am., 215 F. Supp. 3d
949, 964 (C.D. Cal. 2016) (quoting Brand v. Hyundai Motor Am., 226 Cal. App. 4th 1538, 1548 (2014)).

        The FAC entirely fails to allege that Plaintiff’s vehicle is not fit for ordinary use. That Plaintiff
needed to take his vehicle in for repairs on numerous occasions does not by itself amount to a breach of
the implied warranty. See Beshwate v. BMW of N. Am., LLC, 2017 WL 4410169, at *10 (E.D. Cal.
2017) (“[A]n increase in the frequency of maintenance and/or of replacement of parts is insufficient to
find a plausible contention that the vehicle is not in a safe condition nor that it is not substantially free
from defects for an implied warranty claim.” (citations omitted)). Although Plaintiff’s vehicle was
taken in for repairs eight times in a two-year period, the FAC suggests that the repairs were successful
and the vehicle was restored to working order. FAC ¶¶ 72-79. No allegation indicates that the vehicle
has ceased to operate safely or lacks a basic level of quality.

            Accordingly, Plaintiff fails to state a claim for breach of the implied warranty.4

                    iii. Fraudulent Inducement/Concealment

        “The elements of fraudulent inducement are (1) misrepresentation; (2) knowledge of its falsity;
(3) intent to induce reliance; (4) justifiable reliance; and (5) damages.” Yi v. Circle K Stores, Inc., 258
F. Supp. 3d 1075, 1087 (C.D. Cal. 2017) (citing City Solutions, Inc. v. Clear Channel Commnc’s, 365
F.3d 835, 839 (9th Cir. 2004)).

       Defendant argues that the misrepresentations alleged in the FAC are nonactionable puffery.
“Vague or highly subjective claims about product superiority amount to non-actionable puffery.”
Finney v. Ford Motor Co., 2018 WL 2552266, at *8 (N.D. Cal. 2018) (citation omitted).
Misrepresentations are only actionable if they are “‘specific’ assertions that ... describe ‘absolute
characteristics’ ... that could be tested.” L.A. Taxi Cooperative, Inc. v. Uber Techs., Inc., 114 F. Supp.

4
  The Court need not reach Defendant’s statute of limitations arguments or the applicability of American Pipe tolling.
However, to the extent Plaintiff relies on cross-jurisdictional tolling, the statute of limitations likely bars Plaintiff’s claims.
See Hammond v. BMW of N. Am., LLC, 2019 WL 2912232, at *3 (C.D. Cal. 2019) (District of New Jersey class action did
not toll Song-Beverly claim under American Pipe).




                                                                                                                       :
                                                                           Initials of Preparer
                                                                                                       PMC

                                                    CIVIL MINUTES - GENERAL                                                Page 7 of 10
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      7/6/2020
Case No.     2:20-cv-11155-SVW-GJS                                            Date

             Bruce Treuhaft v. Mercedes-Benz USA, LLC
Title



3d 852, 861 (N.D. Cal. 2015) (quoting Newcal Indus., Inc. v. Ikon Office Solution, 513 F.3d 1038, 1053
(9th Cir. 2008)).

         Considering only the representations in the FAC on which Plaintiff alleges that he relied, several
of the representations are clearly puffery. Defendant’s use of the term “clean diesel” and its assertion
that it “has been breaking new ground to help preserve the earth for future generations” present no
objective basis for testing. FAC ¶ 65. The same goes for the sales agent’s statement that the vehicle
was “reliable” and had a “low-emission clean diesel engine.” Id. ¶ 69. See Raymo v. FCA US LLC,
475 F. Supp. 3d 680, 706 (“Statements about the cleanliness of an engine or emissions system, for
example, ‘clean diesel,’ have been categorized by courts ... as puffery, as have claims that a vehicle is
‘efficient’ or ‘reliable.’”).

        Two of the alleged misrepresentations present a closer question.

       First, the FAC alleges that Plaintiff reviewed promotional materials that stated, “the BlueTEC
clean-diesel engine” contains “best-in-class ... highway fuel-efficiency of up to 33 mpg.” Id. ¶ 65.

         Plaintiff fails to allege under Rule 9(b) that this representation is false. See Vess v. Ciba-Geigy
Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (“[Under Rule 9(b)] [t]he plaintiff must set forth what
is false or misleading about a statement, and why it is false.” (citation omitted)); In re Land Rover LR3
Tire Wear Prods. Liability Litig., 2011 WL 13225050, at *2 (C.D. Cal. 2011) (“To comply with Fed. R.
Civ. P. 9(b), a plaintiff must plead ‘with particularity’ the time and place of the fraud, the statements
made and by whom made, an explanation of how such statements were false or misleading when made,
and the role of each defendant in the alleged fraud.” (citations omitted)).

        Nowhere in the FAC does Plaintiff allege that his vehicle fails to achieve “highway fuel-
efficiency of up to 33 mpg,” FAC ¶ 65, or why that representation is false.

        Second, The FAC alleges that promotional materials stated that “every GLK offers certified
ultralow emissions, even in the most stringent of the 50 states.” FAC ¶ 65. Plaintiff alleges that
Defendant falsely certified to the EPA that its vehicles did not contain a defeat device. Id. ¶ 60. It is
objectively verifiable whether Defendant’s certification to the EPA under 40 C.F.R. § 86.18090-01 was




                                                                                                 :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                    Page 8 of 10
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     7/6/2020
Case No.     2:20-cv-11155-SVW-GJS                                           Date

             Bruce Treuhaft v. Mercedes-Benz USA, LLC
Title



false. Although Plaintiff does not delve into the engineering specifics, the regulation specifically
requires a certification regarding variable performance under different temperatures. The falsity of
Defendant’s certification to the EPA—and its representations regarding that certification to
consumers—is therefore more properly considered in the context of a full record on summary judgment.

      As a final matter, the Court briefly discusses Defendant’s argument that Plaintiff’s fraudulent
inducement claim is barred by the economic loss rule.

        “[T]he economic loss rule provides: where a purchaser’s expectations in a sale are frustrated
because the product he bought is not working properly, his remedy is said to be in contract alone, for he
has suffered only ‘economic’ losses.” Robinson Helicopter Co., Inc. v. Dana Corp., 34 Cal. 4th 979,
988 (2004) (cleaned up). Economic loss includes “damages for inadequate value, costs of repair and
replacement of the defective product or consequent loss of profits—without any claim of personal injury
or damages to other property.” Id.

       In many lemon law cases, fraudulent concealment claims will be barred by the economic loss
rule. See generally Kelsey v. Nissan N. Am., 2020 WL 4592744, at *2 (C.D. Cal. 2020) (“Numerous
California federal courts sitting in diversity have applied the economic loss rule to prohibit a follow-on
fraudulent inducement claim in run-of-the-mill Song-Beverly Act warranty breach actions.”) . This is
so where the plaintiff simply alleges that a product defect was fraudulently concealed, because the
warranty itself provides a remedy for such defects.

        However, tort damages can be recovered “where the contract was fraudulently induced.” Erlich
v. Menezes, 21 Cal. 4th 543, 551-52 (1999) (citing Las Palmas Associates v. Las Palmas Ctr.
Associates, 235 Cal. App. 3d 1220, 1238-39 (1991)). For this reason, even in a lemon law case, the
economic loss rule is not a bar where a plaintiff plausibly alleges that his purchase of a vehicle was
induced by false representations. See Landa v. FCA US LLC, 2021 WL 1565800, at *3 (“Under
California caselaw, fraudulent inducement of a contract is a well-established exception to the economic
loss rule.” (citations omitted)); Yetter v. Ford Motor Co., 2019 WL 3254249, at *7 (N.D. Cal. 2019)
(holding in lemon law case that “the economic loss rule does not bar a claim, like Plaintiff’s, for
fraudulent inducement of the contract”); Finney v. Ford Motor Co., 2018 WL 2552266, at *9 (N.D. Cal.
2018) (holding in lemon law case that “[t]he economic loss rule poses no barrier to a properly pled




                                                                                                :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                   Page 9 of 10
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                    7/6/2020
    Case No.     2:20-cv-11155-SVW-GJS                                                     Date

                 Bruce Treuhaft v. Mercedes-Benz USA, LLC
    Title



fraudulent inducement claim: ‘[I]t has long been the rule that where a contract is secured by fraudulent
representations, the injured party may elect to affirm the contract and sue for fraud.’” (citations
omitted)).

         Because Plaintiff has adequately pleaded a claim for fraudulent inducement, the economic loss
rule is not a complete bar to Plaintiff’s claims.

         Crucially, this conclusion does not mean the economic loss rule has no relevance to this case.
Plaintiff must show that any damages arise from the breach of a duty independent of those contemplated
in the warranty agreement. See In re Ford Motor Co. DPS6 Powershift Transmission Prods. Liability
Litig., 483 F. Supp. 3d 838, 849 (C.D. Cal. 2020) (“[T]he economic loss rule turns not on what claims a
plaintiff alleges, but rather on the harm caused (whether it is purely economic) and on the nature of the
conduct that caused it, and more particularly on whether that conduct overlaps with a contractual
obligation or is independent of it.”). Whatever damages Plaintiff can prove resulted from Defendant’s
alleged fraud, Plaintiff cannot simply recover the same economic damages from defects or emissions
performance that would otherwise fall within the warranty agreement.5

    IV.      Conclusion

      Defendant’s motion to dismiss is GRANTED IN PART and DENIED IN PART with leave to
amend. Any amended complaint should be filed within 14 days.

            The motion for leave to file an amended complaint [38] is denied as moot.




5
  Defendant appears to have limited its statute of limitations argument to Plaintiff’s warranty claims. See generally Dkt. 21,
at 12-25. The Court therefore expresses no opinion regarding the timeliness of Plaintiff’s fraudulent inducement claim.




                                                                                                                :
                                                                       Initials of Preparer
                                                                                                  PMC

                                                 CIVIL MINUTES - GENERAL                                            Page 10 of 10
